       Case 2:21-cv-00503-WHA-CSC Document 5 Filed 08/25/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JOHNNY RAY TAYLOR, JR.,        )
#242 152,                      )
                               )
        Plaintiff,             )
                               )
        v.                     )              CASE NO. 2:21-CV-503-WHA-CSC
                               )
WILLIAM E. HOLLINGSWORTH, III, )
et al.,                        )
                               )
        Defendants.            )

                                            ORDER

       This action is before the Court on the Recommendation of the United States

Magistrate Judge that the case be transferred to the United States District Court for the

Northern District of Alabama under 28 U.S.C. § 1391(b) and 28 U.S.C. § 1404(a). Doc. 4.

There are no objections to the Recommendation. After an independent review of the record,

the Court concludes the Magistrate Judge’s Recommendation should be adopted.

Accordingly, it is ORDERED that:

       (1) The Magistrate Judge’s Recommendation (Doc. 4) is ADOPTED.

       (2) This case is TRANSFERRED to the United States District Court for the

Northern District of Alabama under 28 U.S.C. § 1391(b) and 28 U.S.C. § 1404(a).

       The Clerk of the Court is DIRECTED to take the necessary steps to effectuate the

transfer of this action.

       This case is closed in this Court.
Case 2:21-cv-00503-WHA-CSC Document 5 Filed 08/25/21 Page 2 of 2




Done, this 25th day of August 2021.




                            /s/ W. Harold Albritton
                          W. HAROLD ALBRITTON
                          SENIOR UNITED STATES DISTRICT JUDGE
